Citation Nr: 1034907	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-33 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a bilateral knee 
disability, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1979 to May 1993.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The Veteran currently resides in Germany and 
jurisdiction over the claims folder is held by the Pittsburgh RO. 

Where the claim in question has been finally adjudicated at the 
RO level and not appealed, the statutes make clear that the Board 
has a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The claim 
for entitlement to service connection for knee problems was 
denied by the RO in an unappealed April 2001 rating decision.  
Thus, the Board must make an independent determination as to 
whether new and material evidence has been received to reopen the 
claim before reaching the merits of the service connection claim.  

In a July 2006 statement, the Veteran reported that he was unable 
to work due to his claimed bilateral knee disability.  Where a 
veteran: (1) submits evidence of a medical disability; (2) makes 
a claim for the highest rating possible; and (3) submits evidence 
of unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is entitled to 
a total rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Board therefore finds that the issue 
of entitlement to TDIU has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The reopened issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, 
FINDINGS OF FACT

1.  The Veteran's claim for service connection for knee problems 
was initially denied in an unappealed April 2001 rating decision.  

2.  The evidence received since the April 2001 rating decision 
relates to a necessary element of service connection that was 
previously lacking and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
for service connection for a bilateral knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was denied service connection for knee problems in an 
unappealed April 2001 rating decision.  The RO found that the 
evidence of record did not establish the presence of a current 
disability.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

Evidence added to the claims folder since the April 2001 rating 
decision includes a January 2006 private medical record 
diagnosing beginning femur patella arthrosis in both knees.  The 
Veteran was also diagnosed with bilateral osteo-arthrosis of the 
knees with medial meniscopathy in January 2006, following X-rays 
of the knees.  This evidence establishes the presence of a 
current bilateral knee disability and therefore pertains to an 
element of service connection that was previously lacking.

In addition, the Veteran contends that service connection is 
warranted for a bilateral knee disorder as secondary to service-
connected bilateral flatfeet.  The RO did not address this theory 
of entitlement in its April 2001 rating decision, and this new 
theory of entitlement is not considered a separate claim.  See 
Schroeder, 212 F.3d at 1269-1271; Bingham, 421 F.3d at 1348; 
Robinson, 21 Vet. App. at 550-551.  As such, the statements as to 
secondary service connection relate to an unestablished fact 
necessary to substantiate the previously denied claim.

The Board finds that the new evidence of a current bilateral knee 
disability and the Veteran's non-duplicative statements are 
material and the claim is reopened.  The reopened claim will not 
be adjudicated on the merits now; rather, it is addressed in the 
REMAND portion of this decision.

Given the favorable nature of the Board's decision to reopen the 
claim, the Board concludes that any failure of the RO to comply 
with the duties to notify and assist the claimant, to the extent 
that such duties relate to the reopening of the claim, as 
required by the Veterans Claims Assistance Act of 2000 (VCAA), 
see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), is not prejudicial 
to the Veteran.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a bilateral knee disability 
is reopened.  


REMAND

In an October 2006 Form 9, the Veteran stated that he did not 
desire a hearing before the Board; however, he also questioned 
whether such a hearing was  possible as he lived overseas.  In 
another Form 9, received in December 2006, the Veteran requested 
a hearing before the Board at its Washington, D.C., Central 
Office.  The Board finds that clarification regarding the 
Veteran's hearing request is necessary, specifically whether he 
intends to appear for his requested hearing in person.  In 
addition, upon remand, the Veteran should also be provided notice 
of the information and evidence that is necessary to substantiate 
a claim for entitlement to service connection on a direct and 
secondary basis in accordance with the VCAA.  

The Board also finds that the Veteran should be provided a VA 
examination to determine the nature and etiology of any current 
bilateral knee disorders.  The examination should include a 
medical opinion addressing whether the current knee disabilities 
were incurred due to active duty service, or in the alternative, 
were caused or aggravated by the Veteran's service-connected 
orthopedic disabilities, including bilateral flatfeet. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) including notice regarding his 
claim for direct and secondary service 
connection.  

2.  Contact the Veteran and clarify his 
request for a hearing, particularly as 
regards the location of the hearing.  The 
Veteran requested a central office hearing 
in Washington, D.C., but currently resides 
overseas in Germany.   

3.  Schedule the Veteran for an orthopedic 
examination with an appropriate examiner.  
The claims folder or copies of relevant 
evidence from the claims folder, and a copy 
of this remand must be made available to and 
be reviewed by the examiner.  

After examining the Veteran and reviewing 
the claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a probability of 50 
percent or greater) that any diagnosed knee 
disorders are etiologically related to any 
incident of the Veteran's active duty 
service, to include his complaints of knee 
pain. 

The examiner should also opine as to 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
any diagnosed knee conditions were caused 
OR aggravated by the Veteran's service-
connected orthopedic disabilities including 
bilateral flatfeet.  

4.  Thereafter, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, provide the Veteran and his 
representative a supplemental statement of 
the case and allow the appropriate time 
period for a response before returning the 
claims folder to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


